Case: 20-40098     Document: 00515555384         Page: 1     Date Filed: 09/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        September 8, 2020
                                  No. 20-40098
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Benjamin Guevara-Mendez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:19-CR-726-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Benjamin Guevara-Mendez was convicted of being an alien found
   unlawfully in the United States after removal. In this appeal, he contends
   that the sentence imposed was procedurally and substantively unreasonable
   because the district court failed to give adequate reasons for the within


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40098     Document: 00515555384           Page: 2   Date Filed: 09/08/2020




                                    No. 20-40098


   guidelines sentence and for its ruling denying his motion for a downward
   departure and considered inadequately the nature and circumstances of the
   offense and his criminal history. He asserts that his prior criminal history
   was double counted under U.S.S.G. § 2L1.2 because it was considered in
   determining his offense level and his criminal history category.
          We lack jurisdiction to consider whether the district court erred in
   failing to downwardly depart from the guidelines range, see United States v.
   Lord, 915 F.3d 1009, 1020 (5th Cir.), cert. denied, 140 S. Ct. 320 (2019), and
   we have rejected the contention that double counting of a defendant’s
   criminal conduct under § 2L1.2 necessarily renders a sentence unreasonable,
   see United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009).
          Because error was preserved, our review of the substantive
   reasonableness of a sentence is for an abuse of discretion. See Gall v. United
   States, 552 U.S. 38, 51 (2007); see also Holguin-Hernandez v. United States,
   140 S. Ct. 762, 766-67 (2020). Our review is highly deferential. See United
   States v. Lugo-Lopez, 833 F.3d 453, 461-62 (5th Cir. 2016). We presume that
   a within-guidelines sentence is reasonable and that the district court has
   considered all of the statutory sentencing factors. See United States v.
   Jenkins, 712 F.3d 209, 214 (5th Cir. 2013); see also 18 U.S.C. § 3553(a).
          Ultimately, Guevara-Mendez simply disagrees with the sentence
   chosen by the district court and so fails to overcome the presumption that the
   district court imposed a reasonable sentence. See United States v. Ruiz, 621
F.3d 390, 398 (5th Cir. 2010). The record reflects that the district court
   considered Guevara-Mendez’s contentions and it rejected them, explaining
   its reasons for doing so adequately. See Rita v. United States, 551 U.S. 338,
   356-57 (2007). The judgment is AFFIRMED.




                                         2